Citation Nr: 0424661	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  96-44 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability manifested by dizziness and 
vertigo based upon right ear treatment by the Department of 
Veterans Affairs in approximately November 1975.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In December 1996 and July 1997, the veteran testified at 
hearings before hearing officers at the RO.  Transcripts of 
those hearings are of record.

In written argument submitted in August 2004, the 
representative raised the issues of entitlement to 
compensation under 38 U.S.C.A. § 1151 for hearing loss and 
tinnitus due to VA treatment in November 1975.  These matters 
have not been addressed by the RO.  Therefore, they are 
referred to the RO for appropriate action.


REMAND

The veteran essentially contends that he is entitled to 
compensation for dizziness and vertigo resulting from 
improper surgical treatment of his right ear in approximately 
November 1975 at the VA medical facility in Manhattan.  

The RO has undertaken appropriate development to obtain 
records pertaining to the veteran's VA's treatment from 
January 1975 to June 1976, but no records for this period are 
available.  Pertinent VA records for the period from 1989 to 
2003 have been obtained, but it is not clear that all 
pertinent VA records for this period of time have been 
obtained.  In addition, the record does not reflect that the 
RO has undertaken development to obtain pertinent VA records 
for the period from July 1976 to 1989.  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should undertake appropriate 
development to obtain all available 
records pertaining to treatment or 
evaluation of the veteran from July 1976 
to the present at the VA medical facility 
in Manhattan.  The efforts to obtain such 
records should be documented, and any 
negative response should be associated 
with the claims folder.

2.  The veteran should be requested to 
submit any pertinent evidence in his 
possession; corroborating evidence of the 
alleged surgery in 1975, such as 
statements from persons with personal 
knowledge of the surgery; as well as 
medical evidence, such as a statement 
from a physician, supporting his 
contention that dizziness and vertigo are 
the result of improper surgical treatment 
of his right ear in approximately 
November 1975.

3.  The RO should also undertake any other 
development it determines to be warranted.  

4.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued to the appellant 
and his representative and they should be 
afforded an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



